Case 2:18-cv-07241-CAS-PLA Document 49 Filed 02/18/20 Page 1 of 5 Page ID #:627


    1   JENNER & BLOCK LLP                       JENNER & BLOCK LLP
    2   Andrew J. Thomas (SBN 159533)            Devi M. Rao (admitted pro hac vice)
        ajthomas@jenner.com                      drao@jenner.com
    3   Andrew G. Sullivan (SBN 301122)          1099 New York Avenue, NW, Suite
    4   agsullivan@jenner.com                    900
        633 West 5th Street, Suite 3600          Washington, D.C. 20001
    5   Los Angeles, CA 90071                    Telephone: (202) 639-6000
    6   Telephone: (213) 239-5100                Facsimile: (202) 639-6066
        Facsimile: (213) 239-5199
    7

    8   Attorneys for Defendants

    9   KIESEL LAW LLP                           JOHNSON & JOHNSON LLP
   10
        Paul R. Kiesel (SBN 119854)              Neville L. Johnson (SBN 66329)
        kiesel@kiesel.law                        njohnson@jjllplaw.com
   11   Mariana A. McConnell (SBN 273225)        Jordanna G. Thigpen (SBN 232642)
   12   mcconnell@kiesel.law                     jthigpen@jjllplaw.com
        8648 Wilshire Boulevard                  Daniel B. Lifschitz (SBN 285068)
   13   Beverly Hills, California 90211          dlifschitz@jjllplaw.com
   14   Telephone: (310) 854-4444                439 North Canon Drive, Suite 200
        Facsimile: (310) 854-0812                Beverly Hills, California 90210
   15                                            Telephone: (310) 975-1080
   16                                            Facsimile: (310) 975-1095
        Attorneys for Plaintiff and Class
   17

   18                       UNITED STATES DISTRICT COURT
   19                     CENTRAL DISTRICT OF CALIFORNIA
   20

   21   KEVIN RISTO, on behalf of himself       Case No. 2:18-cv-07241-CAS-PLA
   22   and all others similarly situated,
                                                Class Action
   23                   Plaintiff,
                                                JOINT STIPULATION TO
   24   vs.                                     CONTINUE PRETRIAL SCHEDULE
   25
        SCREEN ACTORS GUILD-
   26   AMERICAN FEDERATION OF                  Complaint filed: June 22, 2018
   27
        TELEVISION AND RADIO
        ARTISTS, a Delaware corporation;        Amended complaint filed: November 11,
   28
                                                2018


                        JOINT STIPULATION TO CONTINUE PRETRIAL SCHEDULE
Case 2:18-cv-07241-CAS-PLA Document 49 Filed 02/18/20 Page 2 of 5 Page ID #:628


    1   AMERICAN FEDERATION OF
    2   MUSICIANS OF THE UNITED
        STATES AND CANADA, a California
    3   nonprofit corporation; RAYMOND M.
    4   HAIR, JR., an individual, as Trustee of
        the AFM and SAG-AFTRA Intellectual
    5   Property Rights Distribution Fund;
    6   TINO GAGLIARDI, an individual, as
        Trustee of the AFM and SAG-AFTRA
    7   Intellectual Property Rights
    8   Distribution Fund; DUNCAN
        CRABTREE-IRELAND, an individual,
    9   as Trustee of the AFM and SAG-
   10   AFTRA Intellectual Property Rights
        Distribution Fund; STEFANIE TAUB,
   11   an individual, as Trustee of the AFM
   12   and SAG-AFTRA Intellectual Property
        Rights Distribution Fund; JON JOYCE,
   13   an individual, as Trustee of the AFM
   14   and SAG-AFTRA Intellectual Property
        Rights Distribution Fund; BRUCE
   15   BOUTON, an individual, as Trustee
   16   of the AFM and SAG-AFTRA
        Intellectual Property Rights
   17
        Distribution Fund; and DOE
   18   RESPONDING PARTY 1-10,
   19                  Responding Party.
   20
   21

   22

   23

   24

   25

   26

   27

   28


                        JOINT STIPULATION TO CONTINUE PRETRIAL SCHEDULE
Case 2:18-cv-07241-CAS-PLA Document 49 Filed 02/18/20 Page 3 of 5 Page ID #:629


    1         Plaintiff Kevin Risto (“Plaintiff”) and Defendants Screen Actors Guild-
    2   American Federation of Television and Radio Artists (“SAG-AFTRA”), American
    3   Federation of Musicians of the United States and Canada (“AFM”), Raymond M.
    4   Hair, Jr., Tino Gagliardi, Duncan Crabtree-Ireland, Stefanie Taub, Jon Joyce, and
    5   Bruce Bouton (collectively “Defendants”), by and through their respective counsel
    6   of record, stipulate and jointly request that the Court continue the pretrial schedule
    7   in accordance with the dates proposed below.
    8         1.     WHEREAS, the Court entered a Stipulated Scheduling Order on
    9   October 8, 2019, which revised the initial Scheduling Order entered by the Court
   10   on February 11, 2019, to allow time for the parties to pursue settlement discussions
   11   and mediation.
   12         2.     WHEREAS, since entry of the revised Stipulated Scheduling Order,
   13   the Parties have continued to be actively engaged in discovery.
   14         3.     WHEREAS, Defendants have completed their review of well in excess
   15   of 100,000 documents identified in response to the custodians and search terms
   16   agreed upon in meet-and-confer discussions among counsel. Defendants have
   17   produced more than 40,000 pages of documents to date and are nearing the end of
   18   their production in response to Plaintiff’s document requests, which will include the
   19   production of Defendants’ privilege log. Plaintiffs have meanwhile completed their
   20   production in response to Defendants’ document requests.
   21         4.     WHEREAS, both Parties have also engaged in third-party discovery
   22   since entry of the Stipulated Scheduling Order, including multiple subpoenas issued
   23   by Defendants on non-parties (Transparence Entertainment Group, Dennis Dreith,
   24   Shari Hoffman, and Bruce Waynne), as well as a subpoena served by Plaintiff on
   25   Miller Kaplan Arase LLP, an accounting firm that has advised the AFM & SAG-
   26   AFTRA Intellectual Property Rights Distribution Fund, and are in the process of
   27   meeting and conferring regarding the scope of those subpoenas.
   28

                                                  1
                          JOINT STIPULATION TO CONTINUE PRETRIAL SCHEDULE
Case 2:18-cv-07241-CAS-PLA Document 49 Filed 02/18/20 Page 4 of 5 Page ID #:630


    1         5.     WHEREAS, the Parties have sought and received judicial resolution
    2   regarding discovery disputes through motion practice before the Honorable
    3   Magistrate Judge Paul L. Abrams, which resulted in an order issued by Magistrate
    4   Judge Abrams on January 8, 2020.
    5         6.     WHEREAS, the Parties have engaged in informal settlement
    6   discussions since the entry of the Stipulated Scheduling Order, but have yet to
    7   engage in formal mediation proceedings.
    8         7.     WHEREAS, counsel for Plaintiff has been engaged in a two-month,
    9   multi-phase trial in the Superior Court for the County of San Diego which is now
   10   near completion, which has had the effect of delaying the commencement of formal
   11   mediation proceedings.
   12         8.     WHERAS, the Parties request additional time to pursue settlement
   13   discussions and engage in mediation proceedings.
   14         9.     WHEREAS, in light of the foregoing, the parties jointly propose,
   15   subject to Court approval, that the Court vacate the Status Conference currently
   16   scheduled for February 24, 2020, and issue a revised Scheduling Order to continue
   17   the dates previously set by the Court as follows:
   18

   19    Event                       Current Date              Proposed Date
         Settlement Completion       January 31, 2020          April 30, 2020
   20    Cutoff
   21    Status Conference re        February 24, 2020         May 18, 2020
         Settlement                  11:00 a.m.                11:00 a.m.
   22    Class Certification         March 23, 2020            June 29, 2020
   23    Motion Cutoff
         Opposition to Class         April 27, 2020             August 3, 2020
   24    Certification Motion
   25    Cutoff
         Reply to Class              May 22, 2020               August 28, 2020
   26
         Certification Motion
   27    Cutoff
         Hearing on Motion for       June 8, 2020               September 14, 2020
   28
         Class Certification         10:00 a.m.                 10:00 a.m.

                          JOINT STIPULATION TO CONTINUE PRETRIAL SCHEDULE
Case 2:18-cv-07241-CAS-PLA Document 49 Filed 02/18/20 Page 5 of 5 Page ID #:631


    1   Joint Status Report        June 29, 2020                September 28, 2020
    2   Cutoff
        Further Scheduling         July 6, 2020                 October 5, 2020
    3   Conference                 11:00 a.m.                   11:00 a.m.
    4
              IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    5
        Respectfully submitted,
    6

    7
        Dated: February 18, 2020                  JENNER & BLOCK LLP

    8

    9                                             /s/ Andrew J. Thomas
                                                  Andrew J. Thomas
   10                                             Andrew G. Sullivan
   11                                             Attorneys for All Defendants
   12

   13
        Dated: February 18, 2020                  KIESEL LAW LLP
   14

   15
                                                  /s/ Mariana A. McConnell
   16                                             Paul R. Kiesel
   17                                             Mariana A. McConnell
   18

   19
        Dated: February 18, 2020                  JOHNSON & JOHNSON LLP
   20
   21
                                                  /s/ Jordanna G. Thigpen
   22                                             Jordanna G. Thigpen
   23
                                                  Attorneys for Plaintiff and the Class
   24

   25

   26

   27

   28


                         JOINT STIPULATION TO CONTINUE PRETRIAL SCHEDULE
